DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-13, and 19-26 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the first radiation conductor is larger than the second radiation conductor, wherein the first open stub is shorter than the second open stub, wherein the first feeding conductor includes a first vertical feeding conductor having one end connected to a predetermined planar position of the first radiation conductor and a first horizontal feeding conductor connecting other end of the first vertical feeding conductor and the first feeding part, wherein the second feeding conductor includes a second vertical feeding conductor having one end connected to a predetermined planar position of the second radiation conductor and a second horizontal feeding conductor connecting other end of the second vertical feeding conductor and the first feeding part, wherein the first open stub is connected to the first horizontal feeding conductor, and wherein the second open stub is connected to the second horizontal feeding conductor.
 	Lee – of record – and Batemen (US 6,307,525) are all cited as teaching some elements of the claimed invention including a first feeding part, a first feeding conductor, first and second radiation conductors, a first open stub, and a second open stub.

	
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of a first open stub having one end connected to the first feeding conductor and other end opened a second open stub having one end connected to the second feeding conductor and other end opened in combination with a first excitation conductor disposed parallel to the first radiation conductor so as to overlap the first radiation conductor and a second excitation conductor disposed parallel to the second radiation conductor so as to overlap the second radiation conductor.  
 	Lee and Batemen are all cited as teaching some elements of the claimed invention including a feeding part, a first feeding conductor, a first and second radiation conductors, a first open stub, and a second open stub.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 23, patentability exists, at least in part, with the claimed features of a first open stub having one end connected to the first feeding conductor and other end opened and
a second open stub having one end connected to the second feeding conductor and other end opened in combination with wherein a first distance between the ground pattern and the first radiation conductor is different from a second distance between the ground pattern and the second radiation conductor.  
 	Lee and Batemen are all cited as teaching some elements of the claimed invention including a feeding part, a ground pattern, a first feeding conductor, a first and second radiation conductors, a first open stub, and a second open stub.
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID E LOTTER/Examiner, Art Unit 2845